Citation Nr: 0534573	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  Additionally, the record reflects that he had a period 
of active duty for training from April 1965 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the N. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hepatitis C and cirrhosis of the liver, claimed as secondary 
to hepatitis C.  Appeal has been perfected as to the issue of 
service connection for hepatitis C.

The record indicates that the veteran has had two hearings 
scheduled in March and April 2004 before the Board (one 
Travel Board hearing; one video conference hearing).  The 
record indicates that the veteran was notified of the 
hearings, but failed to appear for either hearing.

In June 2004, the Board remanded the matter to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The case has now been returned to the Board for 
further appellate consideration.


REMAND

As part of the June 2004 Board remand, the RO was directed, 
after complying with the remand instruction and conducting 
any additional appropriate development, to again review the 
veteran's claims folder and determine whether service 
connection was warranted for hepatitis C.  In this regard, if 
the decision remained adverse in any way, a supplemental 
statement of the case (SSOC) was directed to be issued.  
Unfortunately, this directive was not complied with.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, 
issuance of an SSOC was required in the instant matter under 
38 C.F.R. § 19.31(c).  

The Board reiterates that the veteran is claiming entitlement 
to service connection for hepatitis C and notes that the 
veteran does, indeed, have a current diagnosis of hepatitis 
C.  It is also noted that service medical records, dated June 
1972, list a diagnosis of infectious hepatitis.  In this 
regard, the Board notes that it is the veteran's contention 
that his currently diagnosed hepatitis C is a direct result 
of the infectious hepatitis which was diagnosed in service.  
A June 2002 VA examination report did list a diagnosis of 
hepatitis C.  The examiner stated that it was her opinion 
that the veteran had hepatitis A while in service.  She then 
stated, "[i]t is my medical opinion that his [h]epatitis C 
is secondary to his long standing IV drug use..."  The Board 
points out, however, that the examiner specifically stated 
that the veteran's claims folder was not available and not 
reviewed.  For this reason, the Board has determined that 
that the veteran should be afforded another VA examination, 
in which the claims folder is made available to the examiner 
for review in conjunction with the examination.  The Board 
emphasizes that, under 38 C.F.R. § 3.159(c)(4)(i), when it is 
determined that a VA examination or medical opinion is 
necessary to decide a claim, such is to be conducted based 
upon a review of the evidence of record.         

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the probable 
etiology of the veteran's currently 
diagnosed hepatitis C.  The examiner is 
directed to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 1) 
the veteran's hepatitis C is related to 
the infectious hepatitis he was diagnosed 
with in service or, 2) is otherwise 
related to his military service.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  Readjudicate the claim.  Thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative are to 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


